Citation Nr: 1524085	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-37 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for convulsive disorder, grand mal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2013 the Board issued a decision that reopened the Veteran's claim and remanded the claim for further development.  The Board notes that the agency of original jurisdiction complied with the Board remand by providing the Veteran a VA medical examination and obtaining a medical opinion.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In April 2013 the RO issued a rating decision granting the Veteran service connection and a 100 percent rating for a chronic acquired psychiatric disorder.


FINDING OF FACT

The Veteran's seizure disorder was not noted at entry into service; however, the seizure disorder clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service beyond the natural progress of the disorder.   


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (b), 3.306(a) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In May 2008, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter satisfies VA's duty to notify.

The record reflects that the Veteran's service treatment records (STRs), a private medical record and VA medical records have been obtained.  The Veteran has submitted lay statements in support of his claim and he has provided testimony in support of his claim.  The Veteran has been provided a VA medical examination and a VA medical opinion has been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Therefore, the duty to assist has been satisfied.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge discussed the issue on appeal and explained what must be shown for service connection to be granted.  He sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  He elicited from the Veteran testimony regarding the history of his seizure disorder.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

In short, the Board finds that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A presumption of sound condition attaches when a veteran is examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  To rebut the presumption of soundness, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clearly and unmistakably show that the disorder did not undergo aggravation in or as a result of service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

On his June 1969 Report of Medical History for entry into service, the Veteran denied any history of dizziness, fainting spells, epilepsy, or fits.  The June 1969 enlistment examination does not include any notation of a seizure disorder.  Neurologic examination was noted to be normal.  Therefore, the Veteran was presumed to have been in sound condition upon entry into service.  During service, the Veteran was hospitalized for a seizure disorder and then discharged from service due to the seizure disorder. 

The Board acknowledges that the clear-and-unmistakable-evidence standard is an onerous one and requires in particular that the no-aggravation result be undebatable.  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  There are two components to aggravation.  The first is a permanent worsening or increase in the level of disability.  The second is a finding that the increase is beyond the natural progress of the disease.  Established law requires that the Board must cite to medical authority or medical evidence in the record to support a conclusion that the Veteran's disability was not aggravated by service.  Townsend v. Derwinski, 1 Vet. App. 408 (1991). 

After a review of all of the evidence, the Board finds that the evidence clearly and unmistakably establishes that the Veteran's seizure disorder predated service.  This is the first step necessary to rebut the presumption of soundness.

The Veteran's STRs include a September 1969 hospital report that notes that the Veteran had been diagnosed with epilepsy before entry into service and for which he had been on medication.  The Veteran stated that prior to entry into service he had experienced his last seizure in June 1969.  In addition, both his mother and father had a history of seizures.  The Veteran indicated that he had experienced a seizure a few days ago, during which time he had blacked out and fallen.  The diagnosis was seizure disorder.  Subsequent January 1970 Medical Board findings indicated that the Veteran had been taking medication since age 14 for recurrent seizures, but that about two months prior to his enlistment he discontinued his medications.  One month later, and prior to entry into service, he had a generalized convulsion.  Ongoing episodes were described as beginning with headaches and nervousness and followed by blacking out.  He had been told that he exhibited clonic jerking when unconscious.   Laboratory and diagnostic testing while in service had been normal and the Veteran was not observed to have a seizure while in the hospital.  During two weeks of subsequent convalescent leave, however, the Veteran reported a grand mal seizure that had been witnessed by his mother.  The Medical Board findings referenced a letter from the Veteran's private physician (which is not of record) that documented prescription treatment for probable grand mal seizures beginning in 1965.  The Veteran's condition had not changed during his hospitalization while in service.  The final diagnosis was convulsive disorder, grand mal.  The Medical Board concluded that the Veteran was unfit for further service by reason of physical disability, which was neither incurred in nor aggravated by a period of active military service but had existed prior to service.  The Veteran signed a January 1970 statement indicating that the Medical Board findings had been fully explained to him, namely that his convulsive disorder, grand mal, was not incurred in or aggravated by service.

The STRs clearly and unmistakably indicate that the Veteran had a seizure disorder that pre-existed service.  Additionally the Board notes that the Veteran underwent a VA medical examination in March 2013 and the VA examiner opined that the Veteran's seizure disorder clearly and unmistakably pre-existed service.  Accordingly, the Board finds that the Veteran's seizure disorder clearly and unmistakably existed prior to service, notwithstanding the normal clinical findings on the service entrance examination.

Having found that the evidence clearly and unmistakably establishes that a seizure disorder pre-existed entry into service, the Board also finds that the evidence clearly and unmistakably establishes that the Veteran's seizure disorder was not permanently worsened beyond the natural progress of the disease by service.  This is the second step necessary to rebut the presumption of soundness.

An April 1979 VA Social Service Survey includes the Veteran's assertions that he had experienced grand mal seizures beginning in childhood, but that he had been seizure free beginning at age 14.  He reported that five years later, during service, the seizures started again and he had experienced ongoing seizures for the following 10 years.  The Veteran indicated that no individuals other than relatives had witnessed a seizure since separation from service.  The Veteran reported that since service he had been unable to maintain employment due to absenteeism that he attributed to his seizure disorder.  The VA social worker indicated that he had no reason to doubt the validity of the information provided.

A March 2012 letter from a VA nurse practitioner states that according to the Veteran's history he suffered from seizures as a child, but not for multiple years prior to service.  In 1969, the Veteran slipped and hit his head and sometime thereafter his seizures started again.  The seizures have continued to the present.  The VA medical professional concluded, "It is my professional opinion that [the Veteran's] seizures were caused by the accident he suffered while in the Navy.  It is a medical fact that head injuries can cause seizures.  Although he had seizures as a child, these had dissipated for several years prior to him hitting his head in the shower that day and, more likely than not, they reoccurred because of the injury."

In several written statements and oral testimony during the March 2012 Board hearing the Veteran stated that he did not remember having seizures as a child, but that after his September 1969 fall and resulting seizures his mother indicated to him that he had some seizures as a child, but had been told by a physician that he probably would not be bothered by them again.  He claimed not to have been on any medication for his seizures prior to service.  From age 14 or 15 he did not experience any more seizures.  He asserted that in 1969 he slipped in the shower, landed on his back, and hit his head on the floor.  After that he was dazed and several fellow service members took him to the emergency room.  He maintains that since that time he had been having ongoing seizures.  The Veteran also claimed that the findings and conclusions of the 1970 Medical Board determination had not been explained to him.

The Board finds that the above assertions are not credible given that the service treatment records indicate that the Veteran claimed he was treated with medication from age 14 for a seizure disorder, that he stopped taking this medication two months prior to entrance into service, that he began experiencing seizures again one month thereafter (and, therefore, about one month prior to entrance into service) and had a seizure in the same month before his entrance into service, and that he did not fall, hit his head, and then start experiencing seizures, but instead that he blacked out and then fell (without any mention of hitting his head).  The Board finds the Veteran's contemporaneous representations and the medical evidence of record substantially outweighs the Veteran's current representations as to his pre-service and in-service seizure history made 40 years or more after the incidents in question and made in pursuit of a claim for compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain).  In light of the foregoing, the Board does not consider the Veteran's allegations of not taking medication for seizures prior to service, not experiencing seizures prior to service since age 14 or 15, or that he did not begin experiencing seizures again until after slipping and hitting his head in service, to be credible.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.").

Based on the March 2012 VA nurse practitioner's reliance on the Veteran's non-credible reported seizure history, the Board must reject the VA nurse practitioner's opinions as non-probative due to their reliance on the Veteran's currently reported history which the Board has concluded to be false.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Veteran was examined by a VA physician in March 2013.  The Veteran reported that he was diagnosed with seizures back in 1961, while he was a child.  He reported that his mother told him he had a seizure while he was a child.  He stated that he had had no problems before joining the Navy in 1969.  The Veteran asserted that he fell in the shower during boot camp and banged his head.  He said that he was hospitalized due to the fall and that he then had seizure attacks.  The VA examiner reviewed the Veteran's claims file and opined that the Veteran's seizure disorder was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The examiner noted that the Veteran had a strong family history of seizures which indicated a familial or genetic origin of seizure.  He noted that whatever the cause of the seizures, the Veteran had seizures before enlistment examination as well as during boot camp as well as his whole life, including presently.  The VA examiner believed that there had been a natural progression of the disease and that the Veteran's seizure disorder was not aggravated by his short period of active service.  The VA examiner further opined that the Veteran did not develop a superimposed pathology as a result of military service.   

As noted above, the Board has not found the Veteran's currently reported history of no seizures and no medication for a seizure disorder for years prior to entry to service to be credible.  Furthermore, the Board has found the March 2012 favorable opinion based on the Veteran's false history to be of no probative value.  

In contrast the Board finds that the contemporaneous STRs indicating that the Veteran's preexisting seizure disorder was not aggravated by service to be highly probative.  Furthermore, the Board finds that the March 2013 VA medical opinion, based on an accurate medical history, that the Veteran's seizure disorder clearly and unmistakably was not permanently aggravated by service to be highly probative. 

In sum, the probative evidence clearly and unmistakably demonstrates that the Veteran's convulsive disorder, grand mal, was not aggravated by service.  Having found that clear and unmistakable evidence demonstrates a pre-existing condition of convulsive disorder, grand mal, which was not aggravated by service, the presumption of soundness is rebutted.  The Veteran had convulsive disorder, grand mal, at entry into service, and the pre-existing condition was not aggravated by service.  Accordingly, service connection for convulsive disorder, grand mal, is not warranted and service connection for aggravation of convulsive disorder, grand mal, is not warranted.


ORDER

Entitlement to service connection for convulsive disorder, grand mal, is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


